Exhibit 10.2

UNITED COMMUNITY FINANCIAL CORP.

2016 LONG TERM INCENTIVE PLAN AWARD AGREEMENT

This Long Term Incentive Plan Award Agreement (this “Agreement”) is made and
entered into as of [Date], (the “Grant Date”) by and between United Community
Financial Corp. (the “Company”) and [Name] (the “Grantee”).

WHEREAS, the Company has adopted the United Community Financial Corp. 2015 Long
Term Incentive Plan (the “Plan”) pursuant to which Performance Share Units may
be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Performance Share Units
provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Target Award and Performance Period. The Company hereby grants to
the Grantee a target award represented as Performance Share Units (“PSU”) as
further set forth in Statement of Award attached hereto as Exhibit A and
incorporated herein by reference (the “Target Award”). Each PSU represents the
right to receive one Common Share, subject to the terms and conditions set forth
in this Agreement and the Plan. The Target Award will be determined as a
percentage of base salary, and translated into PSU’s based upon the Company’s
average stock price for the twenty (20) trading days prior to the approval of
the grant by the Compensation Committee (the “Committee”). The actual number of
Common Shares that the Grantee earns for the Performance Period will be
determined by the level of achievement of the Performance Goals in accordance
with Section 2, and is referred to in this Agreement as the “Actual Award.”
Capitalized terms that are used but not defined herein have the meanings
ascribed to them in the Plan.

The “Performance Period” shall be the period commencing on January 1, 2016, and
ending on December 31, 2018.

2. Performance Goals and Average Compensation.

The Actual Award that shall vest and be payable in Common Shares to the Grantee
for the Performance Period will be determined at the end of the Performance
Period based on the level of achievement of the Performance Goals listed below
and the amount of the Grantee’s average base salary for the Performance Period.
All determinations of whether Performance Goals have been achieved, the
adjustments attributed to changes in average base salary, the Actual Award
earned by the Grantee, and all other matters related to this Section 2 shall be
made by the Committee in its sole discretion.

Promptly following completion of the Performance Period (and no later than sixty
(60) days following the end of the Performance Period), the Committee will
review and certify in writing (a) whether, and to what extent, the Performance
Goals for the Performance Period have been achieved, and (b) the number of
Common Shares that the Grantee shall earn, if any, subject to compliance with
the requirements of Section 3 (the date upon which the Committee certifies
performance is referred to in this Agreement as the “Certification Date”). Such
certification shall be final, conclusive and binding on the Grantee, and on all
other persons, to the maximum extent permitted by law.

Following the Certification Date, the Actual Award will be reflected on a
Statement of Award, the form of which is attached hereto as Exhibit A.

 

1



--------------------------------------------------------------------------------

Peer Group:

The “Peer Group” includes the following eighteen (18) organizations:

 

BankFinancial Corp (BFIN)    Independent Bank Corp. (OBCP) Farmers National Banc
Corp (FMNB)    Lakeland Financial Corporation (LKFN) Farmers & Merchants Bancorp
(FMAO)    LCNB Bancorp Inc. (LCNB) First Defiance Financial Corp. (FDEF)   
MainSource Financial Group, Inc. (MSFG) Civista Bancshares, Inc. (CIVB)   
Mercantile Bank Corp. (MBWM) First Financial Corporation (THFF)    Mutualfirst
Financial Inc. (MFSF) First Mid-Illinois Bancshares (FMBH)    Peoples Bancorp
Inc. (PEBO) German American Bancorp Inc. (GABC)    QCR Holdings, Inc. (QCRH)
Horizon Bancorp. (HBNC)    Star Financial Group, Inc. (SFIGA)

The Committee maintains discretion to amend, modify and replace one or more
members of the Peer Group when events warrant, such as in the event that a Peer
Group member ceases to be a reporting company or is acquired and in other
similar circumstances. The Committee has approved two (2) replacement peers to
be used as substitutes: Macatawa Bank Corp. (MCBC) and Old Second Bancorp,
Inc (OSBC).

Performance Measures, Weightings, Goals, and Payout Calibration:

The performance measures are:

 

  •   3-year average ROE will be weighted 33% and be evaluated relative to Peer
Group performance;

 

  •   3-year cumulative Net Income will be weighted 33% and be evaluated
relative to the Company’s annual budgeted net income for each of the three (3)
years comprising the Performance Period, using annual budgeted Net Income for
each of the three years as the goal; and

 

  •   3-year relative Total Shareholder Return (TSR) will be weighted 34% and be
evaluated relative to the Peer Group.

The table below sets forth the three performance measures, their respective
weighting, how performance on each measure will be evaluated (relative to peers
or relative to plan) and the goals for threshold performance, target performance
and superior performance. Achievement of the target performance goal will result
in 100% of target payout for the respective measure, while achievement of the
superior performance goal will result in 150% of the target payout for the
measure. Payouts for performance between threshold and target, or between target
and superior, will be interpolated.

Performance-Payout Table:

 

           Evaluated    Performance Goals

Performance Measure

   Weight     vs.    Threshold    Target    Superior

3-year Average ROE

     33 %    Peers    25th %ile    50th %ile    75th %ile

3-year Cumulative Net Income

     33 %    Annual


Budgeted Net
Income

   75% of Plan    100% of Plan    125% of Plan

3-year Total Shareholder Return (rTSR)

     34 %    Peers    25th %ile    50th %ile    75th %ile        

 

  

 

  

 

Payout for Performance Level (% of Target Opportunity):

   0%    100%    150%        

 

  

 

  

 

 

2



--------------------------------------------------------------------------------

Definitions:

 

  •   3-year Average ROE: Return on average equity, calculated on an annual
basis and accumulated over the three year period;

 

  •   3-year Cumulative Net Income: Cumulative GAAP Net Income excluding
extraordinary items for the Performance Period;

 

  •   Total Shareholder Return: stock price appreciation, plus reinvested
dividends.

The Committee maintains flexibility and discretion amend, modify, terminate or
otherwise adjust the Plan, as necessary, including, but not limited to,
adjusting measure definitions, if such adjustments ensure a better comparison
relative to the peer group and most appropriately reflect the goals of the AIP
and the Company’s compensation philosophy.

3. Vesting of PSUs. The PSUs are subject to forfeiture until they vest. Except
as otherwise provided herein, the PSUs will vest and become nonforfeitable on
the Certification Date, subject to (a) the achievement of the minimum threshold
Performance Goals for payout set forth in Section 2, and (b) the Grantee’s
Continuous Service from the Grant Date through the Certification Date. The
Actual Award earned upon PSU vesting shall be determined by the Committee based
on the level of achievement of the Performance Goals set forth in Section 2 and
shall be rounded to the nearest whole Common Share. “Continuous Service” means
that the Grantee’s service with the Company as an Employee is not terminated.

4. Termination of Continuous Service.

(a) Except as otherwise expressly provided in this Agreement, if the Grantee’s
Continuous Service terminates for any reason at any time before all of his or
her PSUs have vested, the Grantee’s unvested PSUs shall be automatically
forfeited upon such termination of Continuous Service, and neither the Company
nor any Affiliate shall have any further obligations to the Grantee under this
Agreement.

(b) Notwithstanding Section 4(a):

 

  (i) If the Grantee’s Continuous Service terminates during the Performance
Period as a result of the Grantee’s death or Disability, all of the outstanding
PSUs will vest in accordance with Section 3, and further provided that the
amount to be paid shall be determined in the manner set forth in Section 2, as
if the Grantee’s Continuous Service had not terminated; and

 

  (ii) If the Grantee’s Continuous Service terminates before the end of the
Performance Period as a result of Retirement, termination by the Company without
Cause, or termination by the Grantee for Good Reason, a pro-rata portion of the
outstanding PSUs shall vest in proportion to the number of months, including any
partial month, elapsed in the Performance Period, and further provided that the
amount to be paid shall be determined in the manner set forth in Section 2.

 

3



--------------------------------------------------------------------------------

(c) “Good Reason” means the definition of “Good Reason” set forth in the
Grantee’s employment agreement, or in the absence thereof, “Good Reason” means:

 

  (i) a material reduction in the Grantee’s rate of base salary; or

 

  (ii) the Company changes by fifty (50) miles or more the principal location in
which the Grantee is required to perform services; or

 

  (iii) the Company terminates, materially amends or materially restricts the
Grantee’s participation in, any equity, bonus or equity-based compensation plans
or qualified or supplemental retirement plans so that, when considered in the
aggregate with any substitute plan or plans, the plans in which the Grantee is
participating materially fail to provide him or her with a level of benefits
provided in the aggregate by such plans prior to such termination or amendment;
or

 

  (iv) the Company materially breaches the provisions of this Agreement.

A termination of the Grantee’s employment shall not be deemed to be for Good
Reason unless (i) the Grantee gives notice to the Company of the existence of
the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (ii) the Company fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (iii) the Grantee’s termination occurs not later than ninety (90)
days after such event or condition initially occurs or exists, in each case
without the Grantee’s written consent.

5. Effect of a Change in Control. If there is a Change in Control during the
Performance Period, all outstanding PSUs shall be earned and vest at Target
Award levels for open years in the Performance period and in the manner set
forth in Section 2 for any closed years in the Performance Period, on the
effective date of the Change in Control and shall be paid in cash no later than
sixty (60) days following the effective date of such Change in Control.

6. Payment of PSUs. Payment in respect of the PSUs earned for the Performance
Period shall be made in Common Shares and shall be issued to the Grantee as soon
as practicable following the later of the vesting date or the end of the
Performance Period and in any event not later than two and one-half (2-1/2)
months following the end of the year in which the vesting date or the end of the
Performance Period occurs. The Company shall (a) issue and deliver to the
Grantee the number of Common Shares equal to the number of vested PSUs, and (b)
enter the Grantee’s name on the books of the Company as the shareholder of
record with respect to the Common Shares delivered to the Grantee.

7. Transferability. Subject to any exceptions set forth in this Agreement or the
Plan, the PSUs or the rights relating thereto may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Grantee,
except by will or the laws of descent and distribution, and upon any such
transfer by will or the laws of descent and distribution, the transferee shall
hold such PSUs subject to all of the terms and conditions that were applicable
to the Grantee immediately prior to such transfer.

 

4



--------------------------------------------------------------------------------

8. Rights as Shareholder; Dividend Equivalents.

(a) The Grantee shall not have any rights of a shareholder with respect to the
Common Shares underlying the PSUs, including voting rights. Notwithstanding the
foregoing, dividends on the Common Shares underlying the PSUs, if any, paid
prior to the certification date, whether in cash or in the form of additional
Company Common Shares, shall accrue and be deferred and subject to forfeiture if
the PSUs granted hereby do not vest with the Grantee on the Certification Date;
then paid in cash or shares as applicable, subject to adjustment based upon the
Actual Award paid to the Grantee.

(b) Upon and following the vesting of the PSUs and the issuance of Common
Shares, the Grantee shall be the record owner of the Common Shares underlying
the PSUs unless and until such shares are sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a shareholder of the Company
(including voting and dividend rights).

9. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

10. Adjustments. On any change in the number or kind of outstanding Common
Shares of the Company by reason of recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or Common
Shares of the Company, the Company, by action of the Committee, is empowered to
make such adjustment, if any, in the number and kind of PSUs subject to this
Agreement as it considers appropriate for the protection of the Company and of
the Grantee.

11. Tax Liability and Withholding.

(a) The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the Common
Shares issued upon the vesting of the PSUs and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Grantee to satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:

 

  (i) tendering a cash payment;

 

  (ii) authorizing the Company to withhold Common Shares from the Common Shares
otherwise issuable or deliverable to the Grantee as a result of the vesting of
the PSUs; provided, however, that no Common Shares shall be withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or

 

  (iii) delivering to the Company previously owned and unencumbered Common
Shares.

(b) Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (i) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the PSUs or the subsequent sale of any
shares, and (ii) does not commit to structure the Award to reduce or eliminate
the Grantee’s liability for Tax-Related Items.

 

5



--------------------------------------------------------------------------------

12. Compliance with Law. The issuance and transfer of Common Shares in
connection with the PSUs shall be subject to compliance by the Company and the
Grantee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Shares may be listed. No Common Shares shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

13. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

14. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Ohio without regard to conflict of law
principles.

15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.

16. PSUs Subject to Plan. The Performance Share Units are in all respects
subject to the terms, conditions and provisions of the Agreement and the Plan.

17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
PSUs may be transferred by will or the laws of descent or distribution.

18. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

6



--------------------------------------------------------------------------------

19. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the PSUs in this Agreement does not create any contractual right or other
right to receive any PSUs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment with the Company.

20. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the PSUs, prospectively or retroactively; provided that, no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.

21. Section 162(m). All payments under this Agreement are intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code. This Award shall be construed and administered in a manner
consistent with such intent.

22. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

23. No Impact on Other Benefits. Except as otherwise provided in a Grantee’s
employment agreement, the value of the Grantee’s PSUs is not part of his or her
normal or expected compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit.

24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

25. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the PSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

26. Clawback. Notwithstanding any other provisions in this Agreement or the
Plan, all payments made to the Grantee pursuant to this Agreement shall be
subject to recovery, deduction or clawback (collectively, “Clawback”) under any
law, regulation, stock exchange listing requirement requiring Clawback and under
the Company’s Compensation Adjustment and Recoupment Policy (adopted by the
Board on March 17, 2015), as may be amended from time to time.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

United Community Financial Corp.

 

Name:   [Name] Title:   [Title]

 

Name:   [Name]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

2016 LONG TERM INCENTIVE PLAN

STATEMENT OF AWARD

Grantee’s Name and Address:

[Name]

[Address]

 

Target Award:    Performance Share Units      

 

Actual Award:

  

 

Common Shares

     

2016 UCFC Long Term Incentive Plan-Long Term Incentive Plan PSU Award Agreement
(NEO)